The opinion of the court was delivered by
Provosty, J.
This appeal involves a contest over the appointment of a tutor and of an undertutor to the minors, Frank George Fried and Tobias Fried. Upon the joint petition of the said minors’ sister and of her husband a family meeting was held to recommend a suitable person to be.appointed tutor. At this meeting one of the members of the meeting, Henry Peter, a maternal uncle of the minors, the appellant in the instant case, protested against the holding of the meeting; the ground of his protest being that the meeting was not composed of the relatives of the minors, although there were relatives’ living in the parish, but of mere friends and strangers. Afterwards a petition was filed praying the homologation of the proceedings of the meeting, and praying that the person recommended by the meeting for appointment as tutor be appointed. The said Henry Peter was cited to answer this petition. After trial the proceedings of the meeting were homologated. Thomas Bhodes, the person recommended by the meeting, was appointed tutor, and he qualified.
The meeting was held on the 11th of October, 1900; the petition for homologation was filed on the same day; the case was tried and judgment rendered on the ljth of November, 1900; the tutor qualified *225on the 23rd of November, 1900. On the 15th of October, four days after the filing of the petition for homologation, the same Henry Peter filed a petition praying that a family meeting be held to recommend suitable persons to be appointed tutor and undertutor to said minors. In this petition no reference was made to the proceedings related above. On this petition the clerk of court, in the absence of the judge, made an "order for the holding of a family meeting as prayed. The clerk directed this order to himself. The meeting thus ordered was duly convoked, but after its convention the said clerk refused to proceed with it, assigning as a ground for his refusal the fact of a meeting having already been held to recommend the tutor, and the further fact of the pendency of proceedings looking to the homologation of the proceedings of said meeting. Thereupon the same Henry Peter, the appellant herein, on the 2nd of November, 1900, took a rule on this clerk to show cause why the holding of said meeting should not be proceeded with. From a judgment dismissing this rule the present appeal is taken.
So long as the proceedings of the first meeting had not been vacated the second meeting was superfluous, and: the proceedings had for the purpose of causing the same to be held were null and void.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be affirmed with costs.